AO 245B (~~v. 02/08/2019) ~hdgment in a Criminal Petty Case (Modified)                                                  agelofl



                                      UNITED STATES DISTRICT CO                                      T    OCT O9 2019
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America
                                       V,


                Jose Manuel Mondragon-Lemus                                   Case Number: 3:19-mj-24107

                                                                              Lewis Christian Muller
                                                                              Defendant's Attorney


REGISTRATION NO. 90710298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                            ---~-----------------------
 •     was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                  Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                        1.

  •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                  I
                                6-·TIME SERVED                           •    _ _ _ _ _ _ _ _ _ _ days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, October 9, 2019




                                                                              ONORii~      REN L. STROMBO°M
                                                                             UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                          3:19-mj-24107
